DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 12-14 are objected to because of the following informalities:  The claims 1-7 and 9-11 are subject to examination.   Appropriate correction is required.

Election/Restrictions
Applicant's election with traverse of claim 1-7 and 9-11 in the reply filed on 2022/10/24 is acknowledged.  The traversal is on the ground(s) that;  I)- there is no lack of unity of invention, as indicated by international search authority,  and (II)- the withdrawn claims are dependent on elected ones and could be examined similarly..  This is not found persuasive because:
In response to applicant’s first argument, that during the International Examination of the application, the claims of Groups I and II were found to have unity of invention.  The holding of unity or lack of unity of invention by the International Authority is not binding at the U.S. national stage.  If at the U.S. national stage a lack of unity can be supported, then lack of unity can be imposed.  
Regarding the second argument, as cited by prior art of Danziger, the prior art of record teaches the very same composition and its application(s) independently which make the argued unity of invention unpersuasive.
The requirement is still deemed proper and is therefore made FINAL  
Note:  Claims 8 and 12-14 should be identified as “withdrawn.  Correction required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatent-able over Danziger et al. (US 2009/0124529 A1).
Regarding claims 1, 9, 7 and 11,  Danziger teaches a composition comprising A)- a lipase enzyme; [111, 113],  B)- a branched polyether amine polyol; [12-21], being polycondensation product of trialkanolamine; [12-21],  alkanolamine(s) being polyether amine(s), trialkanol amine(s) such as tri-isopropanol amine; [21].  The polydispersity of the amine polyol is in the range of 1-10; [29].
 Regarding claim 1,  It is noted that there is a considerable overlap between the claimed composition and the prior art regarding the polydispersity limitation.  Note that, In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990), [MPEP 2144.05, R5].  Furthermore, it would have been obvious to also include a combination of a polymerization product with higher polydispersity (i.e. a higher molecular weight differences) within a large numbers of Avogadro scale, which would lower the cost of production.
Regarding claims 4-6, 3 and 10,  Danziger Danziger’s composition further comprises anionic surfactant (C); [69], protease enzyme; [113], wherein the composition is in form of gel or liquid; [75].  The average molecular weight of branched polyetheramine polyol is 1000 to 8000 D ; [29].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Danziger et al. (US 2009/0124529 A1) as applied to claim 1, and further in view of Souter et al. (US 2006/0234895 A1).
Regarding claim 2,  Danziger does not teach the specifically selected enzyme as instantly claimed.  However, the analogous art of Souter teaches the serine hydrolases (identified by applicant as lipolase, lipolex or lipex,  Pg.Pub. 13) used in a laundry detergent composition; [title, abstract].  At the time before the effective filing date of invention, it would have been obvious to use the claimed type of the lipase enzyme with motivation of applying its specific stain removing properties in the composition as taught by Souter. 

                                     Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.



Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2022/11/05

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767